DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 70 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception, product of nature, without significantly more. The claim(s) recite(s) pharmaceutical spray comprising microRNA miR-338-3p mimic or functional derivative. MicroRNAs such as miR-338-3p are well known natural products. The term "mimic" includes a wide number of products, including natural double-stranded miR-338-3p. Pharmaceutical spray comprising such microRNA can simply contain sterile water and microRNA, a natural product. The claim is drawn to the spray itself, therefore the limitation of containing such spray in a device in a certain amount does not affect the fact that the spray is a product of nature.
This judicial exception is not integrated into a practical application because the claims are drawn to a product itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because pharmaceutically accepted carrier can be simple distilled water, which does not affect structure or function of natural miRNA. Further, formulating such natural miRNA for specific delivery purposes does not 
It is suggested to include limitations from claim 68 into claim 70 to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52, 65, 68-71 and 74-77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velin et al (WO 2011/029903, March 2011, cited from IDS) as evidenced by Boisen et al (WO 2013/107460, July2013, of record).
Velin et al teach pharmaceutical compositions comprising miRNAs (see Iines 4-10 on page 14), which can include miR-338-3p (see lines 19-34 on page 9), which has the same sequence as instant SEQ ID NO: 1 according to Boisen et al, who disclose a sequence of miR-338-3p on page 97 in Table 8, which is 100% identical to instant SEQ ID NO: 1. Velin et al disclose that miRNA can be modified with LNAs (see lines 29-32 on page 14) and can be used for treatment of medical conditions (see Abstract) such as neuroblastoma (see line 28 on page 15). Further Velin et al teach that compositions can be administered intranasally or systemically (see lines 25-28 on page 26). It is inherent that such compositions are suitable for administration to thalamus as well and are inhalable. Velin et al disclose calculating .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 52, 61-65, 68-71 and 73-77 is/are rejected under35 U.S.C. 103 as being unpatentable over Velin et al (WO 2011/029903, March 2011, cited from IDS) and in further view of Chen et al (FEBS Letters, 2013, 587: 3729-3737, of record) and Boisen et al (WO 2013/107460, July 2013, of record).
Velin et al teach pharmaceutical compositions comprising miRNAs (see lines 4-10 on page 14), which can include miR-338-3p (see lines 19-34 on page 9), which has the same sequence as instant SEQ ID NO: 1 according to Boisen et al, who disclose a sequence of 
Velin et al do not explicitly teach spray pharmaceutical dosage and the amount of miR-338-3p in the composition or dosage.
Chen et al teach that miR-338-3p can inhibit neuroblastoma cell proliferation, therefore can be used for therapeutic applications (see Abstract).
Boisen et al teach that miRNA can be delivered as double-stranded mimic (see lines 31-35 on page 7).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to design spray pharmaceutical dosage of miR-338-3p and determine the necessary amount of it in such dosage based on teachings of Velin et al and Chen et al. One of the ordinary skill in the art would be motivated to do so, because Velin et al teach administration of miR-338-3p intranasally for treatment of medical conditions such as neuroblastoma and spray is the most common form of intranasal administration and Chen et al specifically points out that the microRNA can be used for treatment of neuroblastoma. .

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 
Concerning claim 70 101 rejection Applicant argues that newly amended claims recites a spray, which is contained in a device, therefore such spray cannot be a natural product. In response the claim is drawn to the spray itself, which can be just a solution of natural miRNA in sterile water, such solution being indistinguishable from a product of nature. The limitation of containing such solution in a device is not given patentable weight, because the claim is drawn to a solution itself, but not the device. The rejection is maintained in regard to claim 70. 101 rejection is withdrawn in regard to claims 49, 52, 62-65, 68 and 73-77 in view of new amendments and persuasive arguments.
Concerning 102 rejection Applicant argues that Velin et al reference does not disclose sprays. In response the reference disclose administering composition intranasally, and spray is the most common way to introduce composition intranasally, therefore it is inherently 
Concerning 103 rejection Applicant argues that references used do not use the term “mimic”, which according to Applicant has a very specific meaning in the art. In response neither instant disclosure nor prior art provide any specific definition for such “mimic”. Therefore broadest reasonable interpretation was used to assert what such “mimic” can be: for example, double-stranded variant of specific miRNA can be called a mimic of the same single-stranded miRNA as appropriate in the miRNA art or alternatively LNA modified miRNA can be called a mimic of natural miRNA. Boisen et al reference teaches double-stranded variation of nucleic acids, therefore teaching mimics of miRNAs. Velin et al reference teaches LNA modified miRNAs, therefore teaching miRNA mimics.
Further Applicant argues that none of the references used teach the limitation of amount of miR-338-3p effective for decreasing Drd2 mRNA level, specifying that instant disclosure allows to identify such amount and pointing out to Declaration submitted on 03/29/2021, showing activity of the miRNA in vivo. Further Applicant argues that Velin et al reference do not teach specific connection between miR-338-3p and neuroblastoma. In response Chen et al reference does teach that miR-338-3p inhibits neuroblastoma cells, in vitro. In response it would be obvious to try applying such results in animal model, meaning that in order to do that the spray/composition as instantly claimed needs to be prepared. It is not even important if such spray would be effective for treatment of neuroblastoma in vivo, because instant claims are drawn to the spray/composition itself only. Such spray will need to be prepared in order to test its effectiveness for treating neuroblastoma. Instant specification and Declaration provided indeed show activity of miR-338-3p against Drd2 mRNA, but in both cases, see Example 8 from specification and Delaration, the miRNA was simply purchased from commercial source and tested in vitro and in vivo at certain arbitrary concentration. The fact that the claimed composition worked at such concentration does not make it any different from the same composition which can be used for treatment of some different disease. Rejection is maintained. It is suggested to introduce specific structural limitations into instantly claimed compositions, making such composition specific for treating specific diseases claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635